Case 1:18-cv-02185-LJL Document 283-19 Filed 05/11/20 Page 1 of 6




                     Exhibit A3
       Case 1:18-cv-02185-LJL Document 283-19 Filed 05/11/20 Page 2 of 6

                               Atkinson-Baker, Inc.
                                  www.depo.com


 2           IN THE UNITED STATES DISTRICT COURT

 3          FOR THE SOUTHERN DISTRICT OF NEW YORK

 4   ---------------------------------------------------X

 5   EASTERN PROFIT CORPORATION LIMITED,

 6                        Plaintiff/COUNTER-CLAIM DEFENDANT,

 7                          CASE NO.: 18-cv-2185(JGK)

 8             -against-

 9

10   STRATEGIC VISION US, LLC

11                       Defendant/COUNTERCLAIM PLAINTIFF.

12   ---------------------------------------------------X

13                   30(b)(6)DEPOSITION OF

14      GOLDEN SPRING BY AND THROUGH AMELIA COLUCCIO

15                     NEW YORK, NEW YORK

16                       November 12, 2019

17

18   ATKINSON-BAKER, INC.

19   (800)288-3376

20   www.Depo.com

21   REPORTED BY:    KIARA MILLER

22   FILE NO.: AD0B4E5

23

24

25




                                                                           Page 1
                             30(b)(6): Amelia Coluccio
                                November 12, 2019
     Case 1:18-cv-02185-LJL Document 283-19 Filed 05/11/20 Page 3 of 6

                                      Atkinson-Baker, Inc.
                                         www.depo.com

 1              A. COLUCCIO                          1                A. COLUCCIO
 2            You can answer?                        2   that our clients need help with.
 3       A I don't know.                             3      Q Why do you call them professional?
 4       Q What did Golden Spring understand         4       A I don't know.
 5   Guo's relationship to be with Golden Spring?    5      Q Well, is that what Yvette Wang
 6       A That he's a client of Golden              6   told you to say last night, professional
 7   Spring.                                         7   services?
 8       Q Is he also part owner of Golden           8              MS. TESKE: Object to the form
 9   Spring?                                         9         of the question.
10       A No. Not that I know of.                  10              I think it's an offensive and
11       Q Who owns Golden Spring?                  11         inappropriate question.
12       A I don't know. I know Yvette's the        12       A I don't know if she used those
13   president, and I don't know who the owner      13   specific words.
14   is.                                            14      Q What did she tell you to say that
15       Q Well, who's the sole director of         15   Golden Spring does?
16   Golden Spring?                                 16              MS. TESKE: Object to the form
17       A I know Guo Qiang is a director.          17         of the question. I find it to be
18       Q And who owns all the shares of           18         offensive and an inappropriate
19   Golden Spring New York?                        19         question.
20       A I don't know.                            20              You can answer.
21       Q Golden Spring Hong Kong, isn't it?       21       A She didn't specifically tell me to
22            MS. TESKE: Object to the              22   say anything, but our conversation was from
23        form.                                     23   what I understood is that we offer services
24            You can answer.                       24   to clients within the US.
25            THE WITNESS: Okay.                    25      Q What kind of services?

                                        Page 122                                           Page 124

 1              A. COLUCCIO                          1             A. COLUCCIO
 2       A Yeah, I'm sorry. China Golden             2       A I think that would be confidential
 3   Spring owns Golden Spring New York.             3   between us and our clients.
 4      Q By the way, do you get paid by             4       Q You don't have to tell me who the
 5   Golden Spring New York?                         5   clients are. What category? Legal
 6       A Yes.                                      6   services? Accounting?
 7      Q Does anybody else pay you for your         7       A Yes.
 8   work?                                           8       Q Okay. So the answer is yes to
 9            MS. TESKE: Object to the               9   legal services?
10        form.                                     10       A To both. Yes.
11       A No.                                      11       Q You said yes to accounting as
12      Q Who owns Golden Spring Hong Kong?         12   well?
13       A I don't know.                            13       A Yes.
14      Q Do you know what line of work it's        14       Q So is Golden Spring New York a law
15   in?                                            15   firm?
16       A No.                                      16       A No.
17      Q Do you know what line of work             17            MS. TESKE: Objection to the
18   Golden Spring New York is in?                  18        form of the question.
19       A Yes.                                     19       Q It provides the services of its
20      Q What does it do?                          20   attorneys to clients?
21       A So it provides professional              21       A I'm sorry. I don't understand the
22   services within the US to multiple clients.    22   question.
23      Q What do you mean by professional          23       Q Well, what -- legal services can
24   services, what is that?                        24   mean being a lawyer for somebody. Okay. It
25       A We just assist on various projects       25   might involve filings. So I'm going, again

                                        Page 123                                           Page 125

                                                                          32 (Pages 122 to 125)
                                  30(b)(6): Amelia Coluccio
                                     November 12, 2019
     Case 1:18-cv-02185-LJL Document 283-19 Filed 05/11/20 Page 4 of 6

                                     Atkinson-Baker, Inc.
                                        www.depo.com

 1             A. COLUCCIO                          1               A. COLUCCIO
 2            You can answer.                       2       A Somewhat. I guess not exactly.
 3       A Not that I know of.                      3       Q Tell me what your understanding of
 4       Q Does Golden Spring New York -- I         4   what a family office is.
 5   think we talked about its offices at 162       5       A I guess just a team of people who
 6   East 64 Street right now?                      6   provide services to a family with whatever
 7       A Right.                                   7   type of projects they need help with.
 8       Q Most of your time that's where           8       Q So is Golden Spring New York the
 9   you've been working, right?                    9   family office for other families besides
10       A Right.                                  10   Guo?
11       Q Who pays its rent for that spot?        11       A Not that I know of, but it's other
12       A I don't know.                           12   clients are associates of the Guo family or
13       Q Does Mr. Guo pay it?                    13   business partners of the Guo family.
14       A I don't know.                           14       Q Okay. Does that include, for
15       Q What about it's former spot, 800        15   example, the Saraca Media Group?
16   Fifth Avenue, you know the answer to that     16             MS. TESKE: Object to the
17   question?                                     17         form.
18       A No.                                     18             Direct the witness not to
19       Q What was GSNY's first office after      19         answer.
20   it was formed?                                20       Q Do you know the answer to that
21       A The first one I knew of was 800         21   question?
22   Fifth Avenue.                                 22             MS. TESKE: Object.
23       Q Do you know what a family office        23             And direct the witness not to
24   is; have you ever heard that term before?     24         answer.
25       A Yes.                                    25       Q I mean, look, one of the purposes

                                       Page 170                                            Page 172

 1               A. COLUCCIO                        1                A. COLUCCIO
 2      Q Is GSNY a family office for Guo?          2   of the research agreement was for Guo to use
 3             MS. TESKE: Object to the             3   his own media to publicize the findings;
 4        form.                                     4   isn't that right?
 5             You can answer.                      5              MS. TESKE: Just object to the
 6       A Yes, but not only for Mr. Guo.           6         form of the question.
 7      Q So have you ever heard of such a          7       A I believe so.
 8   thing as a family office for more than one     8       Q And is Saraca Media Group one of
 9   family?                                        9   the entities that was to do that work under
10             MS. TESKE: Object to the            10   the research agreement?
11        form.                                    11              MS. TESKE: Object to the
12       A I don't know.                           12         form.
13      Q Okay. Is it your testimony that          13       A I'm not sure.
14   Golden Spring New York is a family office     14       Q Who knows the answer to that?
15   for families other than the Guo family?       15       A I don't know.
16       A Well, I just mean that the Guo          16       Q Someone at Golden Spring knows
17   family isn't our only client.                 17   that, don't they?
18      Q A family office handles the              18              MS. TESKE: Object to the
19   investments for a family, right, it handles   19         form?
20   the business affairs for a family?            20       A I don't know.
21             MS. TESKE: Object to the            21       Q How about Guo Media, was that the
22        form.                                    22   entity that was supposed to publicize the
23      Q Is that your understanding of what       23   research results under the research
24   a family office is?                           24   agreement?
25             MS. TESKE: Same objection.          25       A I'm not sure.

                                       Page 171                                            Page 173

                                                                          44 (Pages 170 to 173)
                                  30(b)(6): Amelia Coluccio
                                     November 12, 2019
     Case 1:18-cv-02185-LJL Document 283-19 Filed 05/11/20 Page 5 of 6

                                    Atkinson-Baker, Inc.
                                       www.depo.com

 1              A. COLUCCIO                        1                 A. COLUCCIO
 2      A No.                                      2           ordering a copy of the transcript?
 3      Q Who typically does give direction        3               MS. TESKE: No one will be
 4   to Golden Spring on behalf of the Guo         4           provided to us as a nonparty.
 5   family?                                       5               MR. GREIM: I will order a
 6            MS. TESKE: Object to the             6           copy.
 7       form. It's beyond the scope as it         7               VIDEOGRAPHER: The time is
 8       pertains to other clients. It's           8           1:09 p.m. Tuesday, November 12,
 9       outside of the balance of the             9           2019. This is the end of media
10       Court's order, so if you're talk         10           number Three and complete today 's
11       about with respect to this case,         11           videotape deposition of Ms. Amelia
12       then she can answer.                     12           Coluccio.
13            MR. GREIM: Okay. Let's keep         13    (Continued on the next page to accommodate the
14       it with respect to this case.            14                  jurat).
15      Q Who on behalf of the Guo Family         15
16   gives direction to Golden Spring New York?   16
17            MS. TESKE: Object to the            17
18       form?                                    18
19      A I believe Mr. Guo.                      19
20            MR. GREIM: Well, we're going        20
21       to hold this deposition open. We         21
22       have some disputes about the topics      22
23       in the scope. I think we've had a        23
24       lot of talk on the record about it,      24
25       but we're not going to use up the        25

                                      Page 186                                               Page 188

 1               A. COLUCCIO                       1               A. COLUCCIO
 2         fingers and forearms of the court       2              We are off the record.
 3         reporter or the tape any longer on      3              MR. GREIM: I will order from
 4         that. So we're just going to hold
                                                   4          you and then I'll give it to her as
 5         it open and then we'll have our
                                                   5          we've been doing.
                                                   6               (Whereupon, this examination was
 6         discussion after we're done, but I      7               concluded at 1:10 p.m.)
 7         want to thank you for your time         8
 8         today.                                  9
 9              x: Object to the holding of       10   _______________________________
10         the deposition open. We made the       11   AMELIA COLUCCIO
11         witness available all day today. If    12
12         we're ending now then that is the      13
13         end of the deposition. That's our      14   Subscribed and sworn to
14         position.                                   before me on this ____ day
15              MR. GREIM: And just to be         15   of ___________, __________.
16         clear, the basis of our objection or   16
17         of our holding this deposition open
                                                  17   _______________________________
18         is the witnesses lack of preparation        Notary Public
                                                  18
19         and lack of knowledge about pretty     19
20         much everything about the case. And    20
21         so we will explore that in more        21
22         detail off the record, but thank you   22
23         very much for being with us today.     23
24         It was nice to meet you.               24
25              COURT REPORTER: Are you           25

                                      Page 187                                               Page 189

                                                                            48 (Pages 186 to 189)
                                 30(b)(6): Amelia Coluccio
                                    November 12, 2019
         Case 1:18-cv-02185-LJL Document 283-19 Filed 05/11/20 Page 6 of 6

                                            Atkinson-Baker, Inc.
                                               www.depo.com

 1                                                           1
 2                INDEX                                      2
 3                                                           3   CERTIFICATE
 4   EXAMINATION BY                         PAGE             4
 5   Mr. Greim                        7                      5   STATE OF NEW YORK)
 6                                                           6                   :ss
 7                                                           7   COUNTY OF NASSAU)
 8             EXHIBITS                                      8
 9   GOLDEN SPRING     DESCRIPTION                   PAGE    9          I, KIARA M. MILLER, a Notary Public within
10   1          Notice of Deposition      7                 10   and for the State of New York, do hereby certify:
11
                                                            11          That, Amelia Coluccio, the witness whose
12   2            Limited Power of Attorney 112
13
                                                            12   deposition is herein before set forth, was duly
                                                            13   sworn by me and that such deposition is a true
14   3            Declaration          129
15
                                                            14   record of the testimony given by such witness.
                                                            15          I further certify that I am not related to
16   4           Golden Spring's
                 Corporate Filings     181
                                                            16   any of the parties to this action by blood or
17                                                          17   marriage and that I am in no way interested in the
18                                                          18   outcome of this matter.
19                                                          19
20                                                          20
21                                                          21                       Signature requested.
22                                                          22                       ______________________
23                                                          23                       KIARA M. MILLER
24                                                          24
25                                                          25

                                               Page 190                                                  Page 192

 1
 2                  INDEX
 3
 4             REQUESTS
 5   DESCRIPTION                              PAGE
 6   Notes                             68
 7
 8   Limited Power of Attorney                 76
 9
10
11          MARKED FOR RULING
12
13                 PAGE/LINE
14
15                   50/19
16         "Q After January 1, 2017, what work did
17       Golden Spring do for Eastern Profit?
18
19
20
21
22
23
24
25

                                               Page 191

                                                                                       49 (Pages 190 to 192)
                                      30(b)(6): Amelia Coluccio
                                         November 12, 2019
